COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Maxine Adams and Cecil Adams v. Harris County, Texas

Appellate case number:      01-16-00760-CV

Trial court case number:    2014-35653

Trial court:                157th District Court of Harris County

        On October 12, 2016, the Clerk of this Court notified the pro se appellants that,
because the reporter had not yet received a request or payment for the reporter’s record, if
appellants failed to provide evidence of payment or arrangements to pay for the reporter’s
record by October 21, 2016, this Court may set the briefing schedule and proceed without
the reporter’s record. See TEX. R. APP. P. 37.3(c). On October 21, 2016, the appellants
filed a docketing statement in this Court indicating, among other things, that they had
requested the reporter’s record on September 23, 2016, with their notice of appeal, and
that they made a second request on October 17, 2016. To date, neither a reporter’s record
nor an updated information sheet from the reporter indicating that payment has been
made has been filed in this Court. Appellants filed a sworn record on October 17, 2016,
and a supplemental clerk’s record was filed on December 21, 2016, in this Court.


       Accordingly, appellants are ORDERED to pay, or make arrangements to pay, for
the reporter’s record and file evidence of payment with this Court, within 30 days of this
order. If appellants fail to comply with this Order in a timely manner, this Court will set
the briefing schedule and consider and decide this appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c)(1), (2), 42.3(b),
(c).

       It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes
                   Acting individually
Date: December 29, 2016